IN THE SUPREME COURT OF PENNSYLVANIA


in the Matter of                           :   No. 2726 Disciplinary Docket No. 3
                                           :
ANGELO M. PERRUCCI, JR.                    :   Board File No. C2-20-267
                                           :
                                           :   (United States District Court for the
                                           :   Eastern District of Pennsylvania, No. 5:19-
                                           :   cr-581)
                                           :
                                           :   Attorney Registration No. 56546
                                           :
                                           :   (Northampton County)


                                        ORDER

PER CURIAM
       AND NOW, this 8th day of July, 2020, having received no response to a rule to

show cause why Angelo M. Perrucci, Jr., should not be placed on temporary suspension,

the Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.